FILED
                                                                                            MAY 2 1 2009
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                             Clerk, u.s. District and
                                                                                         Bankruptcy Courts
Lawrence Howard,                                        )
                                                        )
               Plaintiff,                               )
                                                        )
               v.                                       )       Civil Action No.        O~     0959
                                                        )
LaToya Monique Wright,                                  )
                                                        )
               Defendant.                               )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U .S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a District of Columbia resident-landlord, sues his tenant for alleged fraudulent

acts and acts harmful to other tenants. 1 The complaint neither presents a federal question nor

provides a basis for diversity jurisdiction because the parties are not of diverse citizenship.




       1  Plaintiff invokes provisions of the Fair Housing Act, 42 U.S.C. §§ 3601 et seq., but he
has not established his standing to sue under the Act. See 42 U.S.C. § 3602(i) (defining
"aggrieved person" as one who "claims to have been injured by a discriminatory housing
practice" or "believes" that he will be so injured).
Accordingly, the complaint will be dismissed. 2 A separate Order accompanies this Memorandum

Opinion.




Date: May   ~, 2009




       2Presumably, plaintiff may seek redress in the Superior Court of the District of
Columbia.

                                               2